Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process of converting data information and determining demand information without significantly more. 
The independent claims 1 and 10 recite acquiring model data corresponding to a component, converting the model data to component format information, including determining component attributes based on a correspondence, including the plurality of component attributes in a formatted file, and determining demand information based upon the component format information. This appears to be a mental process because the claimed steps simply acquire, convert, or analyze data. A human is capable of performing all of these steps using pen and paper or using a generic machine and a data source of model data information. Because a human using a generic machine is capable of performing the claimed steps, the claims are directed towards an abstract idea in the form of a mental process and are unpatentable. 
This judicial exception is not integrated into a practical application because none of the claimed steps appear to improve the functioning of a computer or require a particular machine. The claimed steps simply convert data and perform an analysis, without more. There is no claimed application or use of the converted data beyond data analysis. Similarly, no use for the “demand information” is claimed.  While claim 10 is directed towards a demand acquisition device comprising various apparatuses, all of the claimed elements of hardware are recited as generic machines. 
The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no elements beyond the acquiring, conversion, and determination steps or apparatuses.
Dependent claims 2-9 and 11-21 similarly appear directed towards an abstract idea in the form of a mental process. The dependent claims are directed to either acquiring or analyzing different types of data, classifying data, simulating data, or searching for data. None of the functions of the dependent claims appear to improve the processing of a computer or provide a specific machine. None of the claims include additional elements that provide substantially more than the abstract idea. As such, claims 1-21 are rejected under 35 USC 101. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 10-14, 19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyman et al. (US Pre-Grant Publication 2010/0102115). 

As to claim 1, Hyman teaches a method for acquiring demand information of a component, comprising:
acquiring model data information corresponding to the component (see paragraph [0033] and Figure 3. A human may design a model for a keychain, as noted in paragraph [0030]. This is model data information corresponding to a component); 
converting the model data information to first component format information (see paragraphs [0032]-[0033] and Figure 3. The model data is converted into a set of description files. As noted in paragraph [0032], both the description files may be stored in XML format)
including determining a respective component attribute among a plurality of component attributes based on a correspondence between the respective component attribute and the model data information, the first component format information corresponding to the respective component attribute, and the plurality of component attributes being included in a formatted file (see paragraphs [0032]-[0033], attributes, such as outer and inner cut lines, are specified by a designer, converted to component attributes, and stored with the description files. Because the components (such as cut lines) exist in the designed model and the description, there is a correspondence between the components and the model. The plurality of components are later stored in an XML formatted file); and  
determining demand information associated with the component based on the first component format information (see paragraph [0028]. The template descriptions may be used by the “Generate Demand/Order” system to customize and specialize orders related to the components).  

As to claim 2, Hyman teaches the method of claim 1, wherein the converting includes: 
Obtaining the first component format information corresponding to the respective component attribute based on the at least one information item of the respective component attribute, the at least one information item being contained in a formatted file (see paragraphs [0032]-[0033]. Data is acquired from the model to be placed into the format file. Also see paragraph [0036], after the model is designed and saved as component format information, a fulfillment center may obtain the information corresponding to the designed components to manufacture the product).  

As to claim 3, Hyman teaches the method of claim 1, wherein the first component format information includes interface information and resource information, both of the interface information and the resource information corresponding to the component (see paragraphs [0032]-[0033]. Information about the dimensions and cuts of objects is stored).  

As to claim 4, Hyman teaches the method of claim 3, wherein the resource information includes at least one of:
structure information (see paragraphs [0032]-[0033]); or 
control information (see paragraphs [0032]-[0033]).  

As to claim 5, Hyman teaches the method of claim 3, wherein the first component format information further includes function information for realizing a function of the component (see paragraph [0032]-[0033]).  

As to claim 10, see the rejection of claim 1.
As to claim 11, see the rejection of claim 2.
As to claim 12, see the rejection of claim 3.
As to claim 13, see the rejection of claim 4.
As to claim 14, see the rejection of claim 5.

As to claim 19, Hyman teaches the method of claim 2, wherein the first component format information includes interface information and resource information, both of the interface information and the resource information corresponding to the component (see paragraphs [0032]-[0033]. Information about the dimensions and cuts of objects is stored).  

As to claim 21, Hyman teaches the method of claim 2, wherein the model data information is first model data information, and the component is a first component; and 
the method further comprises 
acquiring second model data information corresponding to a second component (see Hyman paragraphs [0032] and [0035]-[0036]. Hyman shows that users may create multiple models because the system of Hyman allows users to create multiple products in multiple different designs, or formats);
converting the second model data information to second component format information (see Hyman paragraphs [0032]-[0033]. As noted above, a model designed by a user is converted into an XML file); and 
determining demand information associated with the second component based on the second component format information (see Hyman paragraph [0028]. The template descriptions may be used by the “Generate Demand/Order” system to customize and specialize orders related to the components); and 
the first model data information and the second model data information are in different formats (see Hyman paragraphs [0035]-[0036]. Multiple different designs are available for a user as a starting format with which a user may design a product), and 
the first component format information and the second component format information are in a common format (see Hyman paragraphs [0032] and [0036]. All component format information from generated item templates is stored in an XML format).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hyman et al. (US Pre-Grant Publication 2010/0102115) in view of Adstedt et al. (US Pre-Grant Publication 2008/0222003). 

As to claim 6, Hyman teaches the method of claim 1. 
Hyman does not clearly show further comprising: 
extracting a classification standard based on a set of component format information; and 
performing classification of the first component format information based on the classification standard to obtain classification information of the first component format information. 
Adstedt teaches further comprising: 
extracting a classification standard based on a set of component format information (see paragraphs [0024]-[0025]. Products, or components, are classified); and 
performing classification of the first component format information based on the classification standard to obtain classification information of the first component format information (see paragraphs [0024]-[0025]. Products and their component information may be classified. It is noted that “performing classification … to obtain classification” appears to describe an intended use of the classification (being obtained at a later time) that is never claimed. Because the intended use is never positively recited as occurring, it receives no patentable weight). 
It would have been obvious to one of ordinary skill in the art the invention was filed to have modified Hyman by the teachings of Adstedt because both references are directed towards modeling and selling products to a user. Adstedt merely provides additional metrics that will allow an administrator of Hyman more comprehensive review of consumer need. 

As to claim 7, Hyman as modified by Adstedt teaches the method of claim 6, further comprising: 
determining demand information based on the classification information (see Adstedt paragraphs [0031]-[0032] and [0056]. Customer need, or demand information, may be determined based on classification, among other factors, after classification is performed). 

As to claim 8, Hyman teaches the method of claim 1. 
Hyman does not clearly teach further comprising: 
generating a component simulation model based on the first component format information to perform simulated running.  
Adstedt teaches further comprising: 
generating a component simulation model based on the first component format information to perform simulated running (see paragraph [0032]. A simulator is used to simulate order requirements).  
It would have been obvious to one of ordinary skill in the art the invention was filed to have modified Hyman by the teachings of Adstedt because both references are directed towards modeling and selling products to a user. Adstedt merely provides additional metrics that will allow an administrator of Hyman more comprehensive review of consumer need. 

As to claim 9, Hyman as modified by Adstedt teaches the method of claim 8, further comprising:
establishing a search engine based on the first component format information and the component simulation model (see Adstedt paragraphs [0031]-[0033] and [0056]. A search engine based upon item information is formed. As noted in paragraph [0032] and [0056], the user may search for products using the simulator information), 
wherein the determining demand information determines the demand information according to query information or a search result obtained by the search engine (see Adstedt paragraphs [0031]-[0033] and [0056]).

As to claim 20, Hyman teaches the method of claim 2. 
Hyman does not clearly teach further comprising: 
generating a component simulation model based on the first component format information to perform simulated running.
Adstedt teaches further comprising: 
generating a component simulation model based on the first component format information to perform simulated running (see paragraph [0032]. A simulator is used to simulate order requirements).  
It would have been obvious to one of ordinary skill in the art the invention was filed to have modified Hyman by the teachings of Adstedt because both references are directed towards modeling and selling products to a user. Adstedt merely provides additional metrics that will allow an administrator of Hyman more comprehensive review of consumer need. 

As to claim 15, see the rejection of claim 6.
As to claim 16, see the rejection of claim 7.
As to claim 17, see the rejection of claim 8.
As to claim 18, see the rejection of claim 9.

Response to Arguments
Applicant's arguments filed 16 June 2022 have been fully considered but they are not persuasive. 

Applicants argue that “conventional devices and methods for acquiring demand information involve carrying out questionnaire surveys and analyzing consumption data … the conventional devices and methods lack sufficient universality to acquire demand information over a range of components … The improved devices and methods may acquire model data information of a component, and convert the model data information into component format information. The model data information may be in one of various local formats and the component format information may be in a fixed, global format. The component format information is used to determine demand information associated with the component. Accordingly, the improved devices and methods enable the determination of demand information for a range of components, and thus, provide increased universality.” 
In response to this argument, Examiner notes that the independent claims do not require one of various local formats, nor a fixed global format. There is no differentiation or consideration of local or global at all in the claims. Additionally, there is no claimed limitation directed towards a range of components. Examiner also notes that the benefits Applicant refers to also appear to rely on determining market trends and acquiring CAD information. Examiner notes that any alleged benefits provided by unclaimed features do not overcome an abstract idea rejection under 35 USC 101. 

Applicants continue, arguing that “the above-described technical improvement provided by claim 1 of the present application is at least similar to that provided by claim 1 in Example 42 as discussed above. For instance, similar to providing access to information by converting non-standardized local formats into a standardized format as described in the Example, the features of claim 1 enable determination of demand information for12 a range of different components using model data information received in different formats by converting the model data information into component format information of a fixed, global format. In so doing, the characteristics of a respective component as associated with the component format information provide a global basis for acquiring and/or comparing demand information of the respective component. Therefore, Applicants submit that claim 1 of the present application, as a whole, integrates the alleged abstract idea into a practical application for reasons at least similar to those discussed above regarding claim 1 of Example 42 in the 2019 PEG.”
Examiner notes that the features of claim 1 do not determine demand information “for a range of different components using model data information received in different formats,” “convert the model data information into component information of a fixed, global format,” nor “provide a global basis for acquiring and/or comparing demand information of the respective component.” As noted above, features which are not claimed receive no patentable weight. 

In response to the rejection under 35 USC 102, Applicant argues that “Hyman is silent, however, regarding "converting' the template description (alleged to correspond to the claimed "model data information") "to first component format information including determining a respective component attribute among a plurality of component attributes based on a correspondence between the respective component attribute" and the template description, "the first component format information corresponding to the respective component attribute," as is the case with the claimed "model data information." Accordingly, Hyman does not disclose or suggest at least” the remainder of the claim language. 
In response to Applicant’s argument, it is noted that Hyman does teach the claimed subject matter for the reasons expressed in the rejection above. In paragraphs [0032]-[0033] and Figure 3, Hyman shows converting the model data into a set of description files. Attributes of the model data, such as outer and inner cut lines, are specified by a designer and identified as component attributes to be stored with the description files. Because the components (such as cut lines) exist in the designed model and the description, there is a correspondence between the components and the model. The plurality of components are later stored in an XML formatted file). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938. The examiner can normally be reached M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES D ADAMS/Primary Examiner, Art Unit 2152